ORDER

PER CURIAM.
Robert Winston (“Employee”) appeals from the judgment of the Labor and Industrial Relations Commission (“Commission”) affirming the decisions of the administrative law judge (“ALJ”) against his employer, General Motors Corporation (“Employer”). The Commission found that the ALJ’s decisions were supported by competent and substantial evidence. First, Employee claims that the Commission erred in ruling that the claim filed on October 29, 2000,1 which alleged a work related injury of July 27, 1988 (“1988 injury”), was barred by the statute of limitations. Second, Employee alleges that the Commission erred and abused its discretion in not permitting Employee’s counsel to either obtain the deposition or live testimony of his employment expert whom he offered to produce within four days concerning a separate work related injury in 1992 (“1992 injury”).
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).

. We assume that Employee meant October 25, 1990, which is the correct date the claim was filed.